Certified Question of State Law, United States District Court, Southern District of Ohio, Eastern Division, No. 2.T2-CV-916. On review of preliminary memorandum pursuant to S.Ct.Prac.R. 9.01. The court will answer the following questions:
(1) Is the recorded lease of a severed subsurface mineral estate a title transaction under the [Ohio Dormant Mineral Act (“ODMA”), R.C. 5301.56(5)(3)(a)]?
(2) Is the expiration of a recorded lease and the reversion of the rights granted under that lease a *1447title transaction that restarts the twenty-year forfeiture clock under the ODMA at the time of the reversion?